Citation Nr: 0832082	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-26 689	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a duodenal 
ulcer, to include as secondary to post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1943 to 
April 1946. 

This appeal to the Board of Veterans' Appeals (Board) comes 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran subsequently relocated and jurisdiction 
of his claim was transferred to the RO in Atlanta, Georgia.  

The veteran and his spouse testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in August 2006.

The duodenal ulcer issue on appeal was initially 
characterized as a claim to reopen based on new and material 
evidence.  However, a November 2006 Board decision reopened 
this claim based on a finding that new and material evidence 
had been submitted.  In the same November 2006 decision, the 
Board then remanded the underlying service connection issue 
for further development.  Thus, only the underlying service 
connection issue is now on appeal.  The case is again before 
the Board and ready for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent evidence showing that the veteran has 
residuals of a duodenal ulcer that are related to stress from 
combat service during World War II.  

2.  The competent evidence of record concluding there is a 
relationship between the veteran's military service and his 
current residuals of a duodenal ulcer, probatively outweighs 
the evidence against a nexus.


CONCLUSION OF LAW

The veteran has current residuals of a duodenal ulcer, which 
were incurred during his combat service.  38 U.S.C.A. §§ 
1110, 1153, 1154, 5103. 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the claim, there is 
no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  

Governing Law and Regulations With Analysis

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service-connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as duodenal ulcers, and therefore will be presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 
(1996).  Service connection by way of the combat presumption 
may also be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b). 

In addition, disability can also be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999)

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran initially only sought service connection for a 
duodenal ulcer on a direct basis.  However, according to a 
June 2004 statement, the veteran also asserted his duodenal 
ulcer was secondary his service-connected PTSD.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Accordingly, 
the Board will address both theories of service connection in 
this decision.    

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  In this regard, in an 
August 2004 letter, Dr. A.B., MD., indicated that a September 
2003 upper gastrointestinal intestinal (GI) endoscopy 
revealed low-grade bleeding due to previous stomach surgery 
for his ulcer.  Therefore, this evidence confirms the veteran 
has current residuals of a duodenal ulcer.  The issue here is 
whether there is sufficient evidence to show that his 
duodenal ulcer residuals are directly related to his military 
service, or, in the alternative, secondary to his service-
connected PTSD disorder.  

Upon review of the evidence of record, service connection for 
residuals of a duodenal ulcer is warranted on a direct basis.  

Service treatment records (STRs) and service personnel 
records (SPRs) dated from August 1943 to April 1946 are 
negative for any complaint, treatment, or diagnosis of a 
duodenal ulcer or other stomach problems.  The veteran 
conceded in his original December 1948 claim that he was not 
medically treated for stomach problems while in service.  
However, he has argued that due to his military occupational 
specialty (MOS) as a tail gunner and radio operator in naval 
aircraft during World War II he did in fact suffer from a 
nervous stomach, nausea, vomiting before and after combat 
missions as the result of psychological stress.  He has 
submitted personal statements to this effect dated August 
2002, October 2002, and June 2004.  Credible lay buddy 
statements from military friends and family dated in January 
1949, October 1950, April 2003, and July 2004 also 
corroborate the veteran's assertions regarding his stomach 
difficulties during and immediately after his military 
service.  Furthermore, the veteran's SPRs and DD Form 214 
equivalent noted he received Combat Air Crew Wings with three 
stars and an Air Medal for meritorious acts while in service.  
The veteran also related combat experiences to the February 
2003 VA psychological examiner resulting in an ultimate grant 
of service connection for PTSD.  Therefore, there is at least 
sufficient evidence the veteran engaged in combat during his 
military service.  

Moreover, the Board finds that the veteran's account of 
nausea, vomiting, and stomach problems during and after his 
combat missions is consistent with the places, types, and 
circumstances of his combat service during World War II, and 
there is no evidence to rebut his assertions.  Therefore, 
there is satisfactory lay evidence of incurrence of stomach 
problems while in service, despite the lack of official 
confirmation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Although the combat presumption is in effect, he must still 
present evidence etiologically linking his stomach problems 
during service to his current residuals of his duodenal 
ulcer.  Cohen, 10 Vet. App. at 138. 

Post-service, with regard to continuity of symptomatology, 
the first medical evidence of treatment for a duodenal ulcer 
is from a May 1948 VA medical certificate, only two years 
after his discharge from service, providing circumstantial 
evidence in support of his claim.  Lay statements from 
friends and family also emphasize that his stomach troubles 
started during service and continued immediately thereafter.  
He subsequently received VA inpatient and outpatient 
treatment for his duodenal ulcer shortly after service in 
October 1948, March 1949, and November 1950.  This treatment 
coincided with treatment for psychological anxiety stemming 
from his service.  An October 1948 VA inpatient discharge 
summary is particularly probative here as it discusses his 
stomach problems in the context of irritability and 
psychological duress since the time of his combat-related 
service several years earlier.  It indicates that all other 
history, with the exception of his combat service, was "non-
contributory" to his stomach problems.  Private treatment 
records and personal and lay statements from the veteran and 
his friends credibly indicate that his treatment for his 
duodenal ulcer and related complications continued until 
1960, when he underwent a gastrectomy and splenectomy to 
alleviate his stomach problems.  Recent private physicians 
have commented on his continued residuals due to these 
surgeries.  All things considered, the post-service 
complaints reported by the veteran are sufficiently similar 
and close in time to the in-service complaints to demonstrate 
continuity, supportive of his claim to award service 
connection for the disability.  38 C.F.R. § 3.303(b).                

The Board now turns to the central issue in this case - 
whether there is sufficient and competent evidence of a nexus 
between the veteran's current residuals of a duodenal ulcer 
and his military service or his service-connected PTSD.  
Boyer, 210 F.3d at 1353, Velez 11 Vet. App. at 158.  In this 
regard, the medical evidence of record on this determinative 
issue of a nexus includes two unfavorable medical opinions 
from VA examiners and five favorable medical opinions from 
private physicians.  After a thorough review of these 
opinions, the Board concludes the positive opinions 
suggesting a nexus between his current residuals of a 
duodenal ulcer and stress experienced during his military 
service outweigh the unfavorable opinions.    

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the negative opinions, a July 2005 VA digestive 
examiner, upon review of the claims file, opined there is no 
definitive evidence in medical literature that supports a 
causal relationship between PTSD and a duodenal ulcer.  He 
noted duodenal ulcers generally are caused by several 
factors:  a genetic family predisposition, overuse of 
medications, or an infection.  The examiner did concede 
however, in support of the veteran's claim, that there is a 
"suggestion" in medical literature that "chronic stress" 
could be a cause of a duodenal ulcer.  In October 2007, a 
separate VA physician, upon review of the claims file, 
proffered that modern medicine regards ulcers to be the 
result of Helicobacter pylori infection, as opposed to 
stress.  The examiner added there was no way to be sure 
stress was a factor in the veteran's ulcer.  Notably, this 
opinion was returned to the VA physician for clarification 
since the physician did not specifically answer the questions 
posed to him by the Board's November 2006 remand as to direct 
and secondary service connection.  

In March 2008, the same VA physician responded with an 
addendum to his previous opinion; however, again, even his 
addendum was unclear in answering the specific questions 
posed to him.  The VA physician now stated "it is as least 
as likely as not 50% or more probability that his duodenal 
ulcer was not incurred or aggravated due to the active 
duty."  He added "there is no evidence and unlikely his 
duodenal ulcer was not secondary to being in active duty."  
He added that stress was not the reason for the veteran's 
ulcer.  This addendum is flawed in several respects.  
Although the VA physician's reasoning seems to imply that in-
service stress or stress due to his service-connected PTSD 
did not cause the veteran's duodenal ulcer, his conclusions 
are so poorly written and confusing that the Board cannot 
assume what exactly the physician was trying to say.  In 
essence, his conclusions are not logically and coherently 
expressed, and the physician never directly addressed the 
theory of secondary service connection despite two requests 
to do so.  Neither of his medical opinions revealed 
"substantial compliance" with the Board' remand order.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (requiring 
"substantial compliance" with a remand order).  Overall, 
the negative opinions of record are entitled to only limited 
probative value.  

As to the five positive opinions, in October 2002, Dr. K.G., 
PhD., who is also the veteran's stepdaughter as well as a 
psychologist, opined that many of the veteran's medical 
problems including his ulcer were actually physical 
manifestations of stress and trauma from World War II.  His 
anxiety from this trauma manifested itself in the veteran's 
digestive system.  His digestive problems continued 
throughout the years due to his post-service PTSD.  

In December 2002, Dr. R.B.H., MD., a private treating 
physician of the veteran, assessed that the veteran's PTSD 
has at least "contributed" to his peptic ulcer disease.  

In August 2004, Dr. A.B., MD., a private physician, stated 
his belief that the veteran's ongoing blood loss as a 
residual of his duodenal ulcer is related to his "stress 
disorder" associated with his military service.  

In August 2006, Dr. M.D., MD., a private treating physician 
of the veteran, expressed his belief that the veteran's 
recurrent peptic ulcer disease, which began shortly after 
service, is as likely as not related to his "chronic stress 
syndrome" as it is to other possible etiologies.  

Finally, in August 2006, Dr. F.Y., MD, the veteran's primary 
care physician, opined that the veteran's peptic ulcer 
disease, which began during or shortly after service (1945-
1946), is as likely as not related to his PTSD.  

Therefore, in this case, the Board finds that the five 
private opinions noting a link between the veteran's duodenal 
ulcer and his PTSD and/or stress experienced during his 
military service, are more probative than the two negative 
opinions of VA physicians.  The medical and lay evidence of 
record simply provides more support for the positive 
opinions, revealing credible complaints of stomach problems 
during service and inpatient treatment very soon thereafter, 
with associated complaints of anxiety and early symptoms of 
PTSD.  The combat presumption afforded to the veteran here 
also tips the balance in his favor, as well as the strong 
evidence of continuity of symptomatology during and after 
service.      

Certainly then, resolving all reasonable doubt in the 
veteran's favor, the evidence supports service connection for 
residuals of a duodenal ulcer based on direct incurrence of 
this condition during service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for residuals of a duodenal ulcer on a 
direct basis is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


